Exhibit 10.17

 

[guakm44ii2gy000001.jpg]

 

 

December 20, 2019

 

Mr. William R. Ringo

VIA ELECTRONIC MAIL

 

Dear Bill,

 

This letter amends the employment offer letter we entered into with you on
October 4, 2019, as amended October 8, 2019.

 

We will reimburse you for or pay the expenses of (i) up to one commercial
roundtrip flight (any class of service and including any change fees) per month
between San Francisco International Airport (SFO) and Indianapolis International
Airport (IND) for each of you and your spouse during your employment as interim
Chief Executive Officer (each such trip a “Monthly Flight”) and (ii) ground
transportation (including by taxi or other on-demand transportation service or
executive car service) to and from your short-term residence in San Francisco,
California, and SFO and to and from your residence in the Indianapolis, Indiana,
area and IND (“Ground Transportation”) in connection with any Monthly
Flight.  In addition, we will reimburse you for or pay the expenses of (i) the
commercial flights (for any class of service and including any change fees) you
or your spouse have taken between San Francisco International Airport (SFO) and
Indianapolis International Airport (IND) during your employment as interim Chief
Executive Officer and (ii) any related Ground Transportation.  We will pay you a
gross-up amount to the extent any such reimbursements or payments referred to in
the preceding sentences are deemed income to you to cover the amount of
withholding taxes that would be due on such deemed income.

 

To accept this amendment to your offer letter, please sign, date and return this
letter to Francis Sarena, Chief Strategy Officer and Secretary of Five Prime.  

 

Sincerely,

 

Five Prime Therapeutics, Inc.

 

/s/ Peder Jensen

Peder Jensen

Chairman of the Compensation and Management Development Committee

of the Board of Directors

 

Accepted:

 

/s/ William R. Ringo

William R. Ringo

 

 

 

 

Phone + 1 415 365 5600

Five Prime Therapeutics, Inc.

fiveprime.com

111 Oyster Point Boulevard

 

South San Francisco, CA 94080

 